51 F.3d 282
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jose CADENA-MERIN, Defendant-Appellant.
No. 94-30302.
United States Court of Appeals, Ninth Circuit.
Submitted March 7, 1995.*Decided March 10, 1995.

1
Before:  SNEED, POOLE, and BRUNETTI, Circuit Judges


2
MEMORANDUM**


3
Jose Antonio Cadena-Merin appeals his conviction and sentence of 24 months, imposed following his plea of guilty to illegal reentry in violation of 18 U.S.C. Sec. 1326(a).


4
Pursuant to Anders v. California, 386 U.S. 738 (1967), Cadena-Merin's counsel submitted a brief stating that he finds no meritorious issues for review.  Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no issue for review.  Accordingly, counsel's motion to withdraw is GRANTED and the district court's judgment is AFFIRMED.1



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


1
 We do not consider Cadena-Merin's February 3, 1995 letter indicating that he does not wish to pursue this appeal because at that time, Cadena-Merin was represented by counsel